          Case 1:20-cv-00206-KBJ Document 20 Filed 02/23/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

GUN OWNERS OF AMERICA, INC.,         )
                                     )
      Plaintiff,                     )
                                     )
      vs.                            )                  Civ. A. No. 20-206-KBJ
                                     )
FEDERAL BUREAU OF INVESTIGATION, )
                                     )
      Defendant.                     )
_____________________________________)

                              DEFENDANT’S STATUS REPORT

        Defendant, Federal Bureau of Investigation (“FBI”), submits this status report in

response to Plaintiff’s Status Report filed on February 16, 2021.

        Government counsel regrets that this periodic status report – intended for joint

submission – has come to the Court in piecemeal fashion, and late. Regrettably, undersigned

was in the midst of completing dispositive briefing in another case and, as a result of a number

of setbacks in that matter, found himself unable to confer with Plaintiff’s counsel as early as

would have been desirable – a fact counsel brought to Plaintiff’s attention by email earlier in the

afternoon of February 16. An offer to meet and confer shortly after 6 pm (at counsel’s very first

opportunity), went unanswered, as did a subsequent email sent moments later, after the

discovery that Plaintiff’s proposal would have committed Defendant to providing discovery – a

commitment not only highly unusual, but one for which Defendant’s consent had not been

solicited. Shortly thereafter, Plaintiff filed its own “Plaintiff’s Status Report.” Since that time,

undersigned is now authorized to say that Defendant regards discovery inappropriate here and

an approach to which it would not consent.

        Although undersigned can now represent that Defendant does not consent to discovery,

that suggestion may have become moot. Since the filing of Plaintiff’s status report, answers
           Case 1:20-cv-00206-KBJ Document 20 Filed 02/23/21 Page 2 of 3




have been provided to all of Plaintiff’s questions about Defendant’s search, with one subpart

subject to further refinement as explained by email to Plaintiff. As such, Defendant

recommends that Plaintiff review the responses to each of its six questions, including the

supplement information Defendant hopes to provide shortly. Once it has done so, it should

report whether it is satisfied, in which the parties can report as much. If not, Defendant

respectfully submits that the parties meet and confer in an attempt to narrow the scope of any

dispute.

       Mindful of the difficulties undersigned’s limited availability to meet and confer recently

caused and counsel’s commitments the remainder of this week, Defendant proposes that the

parties meet and confer by no later than March 5 and file a joint status report on or before

March 10, 2021. Such a timetable will permit both counsel to confer, as necessary, with their

respective clients about any intervening proposals for moving forward or resolving the case and,

if necessary, to provide additional information.

Dated: February 23, 2021                      Respectfully submitted,
                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division

                                              By: /s/ John Moustakas
                                              John Moustakas, D.C. Bar #442076
                                              U.S. Attorney’s Office – Civil Division
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2518

                                              Counsel for Defendant
            Case 1:20-cv-00206-KBJ Document 20 Filed 02/23/21 Page 3 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

GUN OWNERS OF AMERICA, INC.,         )
                                     )
      Plaintiff,                     )
                                     )
      vs.                            )                  Civ. A. No. 20-206-KBJ
                                     )
FEDERAL BUREAU OF INVESTIGATION, )
                                     )
      Defendant.                     )
_____________________________________)


                                    (PROPOSED) ORDER

          UPON CONSIDERATION of Defendant’s status report, and for good cause shown, it is

hereby:

          ORDERED that the parties meet and confer by March 5, 2021 and submit their next

Joint Status Report by not later than March 10, 2021.

SO ORDERED.



Dated: ______________________                __________________________________
                                             UNITED STATES DISTRICT JUDGE
